      Case 4:19-cv-01758-ACA-HNJ Document 24 Filed 08/12/20 Page 1 of 2                          FILED
                                                                                        2020 Aug-12 PM 03:46
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

 DARIO ACEITUNO,                              )
                                              )
           Petitioner,                        )
                                              )
 v.                                           )    Case No. 4:19-cv-01758-ACA-HNJ
                                              )
 HARRISON POLICE DEPT., et al.,               )
                                              )
           Respondents.                       )

                             MEMORANDUM OPINION

       The magistrate judge entered a report on July 13, 2020, recommending that

the court grant Respondents’ motion to dismiss this 28 U.S.C. § 2241 petition for

writ of habeas corpus as moot due to Petitioner Dario Aceituno’s removal to

Argentina on June 2, 2020. (Doc. 22). Although the magistrate judge advised Mr.

Aceituno of his right to file specific written objections within fourteen days, the court

has not received any objections.1

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the




       1
         The Clerk mailed a copy of the magistrate judge’s report and recommendation to Mr.
Aceituno at the Etowah County Detention Center, Mr. Aceituno’s last known address. The Postal
Service returned as undeliverable Mr. Aceituno’s copy of the report and recommendation. (Doc.
23). Mr. Aceituno has not apprised the court of his current address.
     Case 4:19-cv-01758-ACA-HNJ Document 24 Filed 08/12/20 Page 2 of 2




court GRANTS Respondents’ motion to dismiss the petition as moot. (Doc. 21).

The court will dismiss this matter by separate order.

      DONE and ORDERED this August 12, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
